DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 7/1/2021.  Claim 1 is the independent claim, claims 1-14 have been examined.  This action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 is rejected under 35 U.S.C. 101 because directed to non-statutory subject matter.
As per claim 14, the claim recites the limitation “a recording medium”.  The specification does not explicitly define that the claimed “recording medium” does not exclude signals.  On page 38, lines 20-25, of the Applicant’s specification, the Applicant states the recording medium may be implemented in the form of a Universal Serial Bus (USB) memory, an SSD, or an SD card having a physical structure or may be implemented in the form of a web drive having virtual storage space through a server.  The specification does not explicitly exclude signals.  One of ordinary skill in the art would understand that ‘a recording medium’ could be implemented transitory recording medium such as signals or carrier waves, where, as here the specification does not limit the recording medium to non-transitory forms. See Ex parte 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (2014/0064486) in view of Lee et al. (2019/0259233).
As per claim 1, Abraham discloses an access control method of an access control device that authenticates user terminal access using an advertising packet, the access control method comprising:
transmitting the advertising packet to the user terminal, wherein the
advertising packet includes a first public key (Abraham: para. 0009, transmitting the advertising packet (i.e. discovery packet) to the user terminal (i.e. wireless apparatus), the discovery packet includes a first public key);
receiving a first packet from the user terminal, wherein the first packet
(Abraham: para. 0009-0010, 0091, receiving a first packet (i.e. paging request packet) from the user terminal (i.e. wireless apparatus), wherein the paging request packet includes variable information (i.e. information indicating interest in the service) encrypted based on the first public key (i.e. public key PK-A);
loading a first private key corresponding to the first public key (Abraham: para. 0091, loading an encryption key (i.e. first private key) corresponding to the public key PK-A (i.e. first public key)).
Abraham does not explicitly disclose decrypting the encrypted variable information using the first private key; and determining whether to open a door or not based on the decrypted variable information.
However, analogous art of Lee et al. discloses decrypting the encrypted variable information using the first private key (Lee: para. 0100, decrypt the encrypted credential information (i.e. variable information) using the first private key); and determining whether to open a door or not based on the decrypted variable information (Lee: para. 0131, 0151, determining whether to open a door or not based on the decrypted credential information).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include decrypting the encrypted variable information using the first private key; and determining whether to open a door or not based on the decrypted variable information of Lee with Abraham’s method, the motivation is that controlling the door lock based on the credential information, is a security measure where the door lock may be controlled to open and close based on the credential information (Lee: para. 0131).

As per claim 2, Abraham and Lee discloses the method of claim 1.  
Lee further discloses wherein the variable information is open authentication information (Lee: para. 0131, 0151, variable information is credential information (i.e. open authentication information).
Same motivation as claim 1.
As per claim 3, Abraham and Lee discloses the method of claim 2.
Abraham further discloses wherein the first packet includes a second public key (Abraham: para. 0009-0010, first packet (i.e. paging request packet) includes second public key).
Abraham does not explicitly disclose wherein the open authentication information is encrypted based on the first public key and a second private key, and wherein the second private key corresponds to the second public key.
However, analogous art of Lee discloses wherein the open authentication information is encrypted based on the first public key and a second private key, and wherein the second private key corresponds to the second public key (Lee: para. 0099, 0108, open authentication information (i.e. credential information) is encrypted based on the first public key, the second private key corresponds to the second public key).
Same motivation as claim 1.
As per claim 4, Abraham and Lee disclose the method of claim 3.
Lee further discloses wherein the decrypting the encrypted variable information is to decrypt the open authentication information using the first private key and the second public key (Lee: para. 0108, decrypt the encrypted credential (i.e. variable information) is to decrypt the open authentication using the first private key and second public key).

As per claim 5, Abraham and Lee disclose the method of claim 1.  
The combination of Abraham and Lee further discloses wherein the variable information is identification information of the access control device (Lee: para. 0068, variable information is identification information (i.e. key information) includes identification information of the door lock (i.e. access control device), and wherein the advertising packet includes the identification information (Abraham: para. 0009, advertising packet (i.e. discovery packet) includes the information advertising a service (i.e. identification information) of the access control device (Lee: para. 0068).
Same motivation as claim 1.
As per claim 14, Abraham and Lee disclose a recording medium on which a program for performing the method of claim 1 (Abraham: para. 0125, computer readable medium can be CD-ROM, the steps of the method can reside on the computer readable medium).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (2014/0064486) in view of Lee et al. (2019/0259233), and in further view of Ouyang et al (2015/0199859).
As per claim 6, Abraham and Lee disclose the method of claim 5.
Abraham further discloses wherein the first packet includes a second public key (Abraham: para. 0009-0010, 0091, the first packet (i.e. paging request packet) includes a second public key).
Abraham and Lee do not explicitly disclose wherein the identification information of the access control device is encrypted based on the first public key and a second private key, and

Ouyang discloses wherein the identification information of the access control device is encrypted based on the first public key and a second private key (Ouyang: para. 0024-0027, identification information (i.e. identifier) of the door (i.e. access control device) is encrypted in a file based on one or more public and private keys, thus this would include the Examiner asserts a first public key and a second private key), and wherein the second private key corresponds to the second public key (Ouyang: para. 0024-0027, key pair, the Examiner asserts public and private key, which includes a second private key and second public key, according to Ouyang discloses one or more public and private keys).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the identification information of the access control device is encrypted based on the first public key and a second private key, and wherein the second private key corresponds to the second public key of Ouyang with Abraham and Lee, the motivation is that encrypting is a security measure that insures only an authorized user can encrypt the identification information, thereby concealing the information, and only revealing the information for a device that has decryption key(s) (Ouyang: para. 0028-0029).
As per claim 7, Abraham, Lee, and Ouyang disclose the method of claim 6.
Ouyang further discloses wherein the decrypting the encrypted variable information is to decrypt the identification information of the access control device using the first private key and
the second public key (Ouyang: para. 0026, decrypting the variable information is to decrypt the identifier of the door using one or more public and private keys, which would include a first private key and second public key).
	Same motivation as claim 6.

As per claim 8, Abraham and Lee discloses the method of claim 1.
Abraham and Lee do not explicitly disclose wherein the determining whether to open a door or not comprises determining whether to open a door or not by comparing authentication information stored in the access control device with the variable information.
Ouyang discloses wherein the determining whether to open a door or not comprises determining whether to open a door or not by comparing authentication information stored in the access control device with the variable information (Ouyang: para. 0026-0029, determining whether to open a door, determining whether to open a door or not by comparing identifier of a user with the variable information (i.e. door identifier)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include determining whether to open a door or not comprises determining whether to open a door or not by comparing authentication information stored in the access control device with the variable information of Ouyang with Abraham and Lee, this is an effective access control method of insuring the proper door is identified and the an authorized user can only open the door based on the identifier (Ouyang: para. 0029).
As per claim 9, Abraham and Lee disclose the method of claim 1.
Abraham and Lee do not explicitly disclose wherein the determining whether to open a door or not comprises determining whether to open a door or not by comparing authentication information received from an authentication server with the variable information.
Ouyang discloses wherein the determining whether to open a door or not comprises determining whether to open a door or not by comparing authentication information received from an authentication server with the variable information (Ouyang: para. 0026-0029, determining whether to open a door, determining whether to open a door or not by comparing identifier of a user with the variable information (i.e. door identifier)).
Same motivation as claim 8 above.
As per claim 10, Abraham, Lee, and Ouyang discloses the method of claim 8.
Lee further discloses wherein the authentication information includes at least one of user
Identification information, user terminal identification information, a personal
Identification number (PIN), and a password (Lee: para. 0062, authentication information includes a password, Lee discloses the credential information includes a password).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include authentication information includes at least one of user identification information, user terminal identification information, a personal
identification number (PIN), and a password of Lee with Abraham and Ouyang, the motivation is that this is an effective access control method of controlling access to the door for ensuring authorized users can open the door (Lee: para. 0063).
As per claim 11, Abraham and Lee disclose the method of claim 1.
Abraham and Lee do not explicitly disclose wherein the determining whether to open a door or not comprises determining to open a door when authentication information stored in the access control device matches the variable information.
Ouyang discloses determining whether to open a door or not comprises determining to open a door when authentication information stored in the access control device matches the variable information (Ouyang: para. 0026-0029, determining whether to open a door, determining whether to open a door or not by comparing identifier of a user with the variable information (i.e. door identifier)).
(Ouyang: para. 0029).
As per claim 12, Abraham and Lee disclose the method of claim 1.
Abraham and Lee do not explicitly disclose wherein the determining whether to open a door or not comprises determining whether to open a door or not based on whether the variable information is decrypted.
Ouyang discloses wherein the determining whether to open a door or not comprises determining whether to open a door or not based on whether the variable information is decrypted (Ouyang: para. 0026, 0029, the file has the variable information which is the identifier of the door, that is encrypted, the file must be decrypted so the identifier of the door can be access and compared before the door is opened).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include determining whether to open a door or not comprises determining whether to open a door or not based on whether the variable information is decrypted of Ouyang with Abraham and Lee, the motivation is that this is an effective security measure that insures the identifier of the door can be accessed by decryption, thereby insuring that the device/user with the proper key can open the correct door (Ouyang: para. 0026, 0029).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (2014/0064486) in view of Lee et al. (2019/0259233), and further in view of Gautama et al. (2014/0188348).
As per claim 13, Abraham and Lee discloses the method of claim 1.
Abraham and Lee do not explicitly disclose wherein the transmitting the advertising packet to the user terminal is performed before a communication channel is established through frequency synchronization between the user terminal and the access control device.
However, in analogous art Gautama discloses the transmitting the advertising packet to the user terminal is performed before a communication channel is established through frequency synchronization between the user terminal and the access control device (Gautama: para. 0045, 0051, 0077-0080, 0088, transmitting the advertising packet to the scanner (i.e. user terminal) is performed before a communication channel is established between the scanner and the advertise, through frequency synchronization (i.e. GHz or MHz).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include transmitting the advertising packet to the user terminal is performed before a communication channel is established through frequency synchronization between the user terminal and the access control device of Gautama with Abraham and Lee, the motivation is that this is an efficient method that transmits advertising packets using Bluetooth low energy channels (Gautama: para. 0077).





the time of Applicant’s invention.
The following Patents and PG-publications have been listed on the PTO-892 form.

Knaappila; Jani K.; Systems and Methods for Initial Authentication of Wireless Communication; PG-Pub 2018/0176776.
Jang; Ji Su; Wireless Sound Wave Communication System and Method; PG-Pub 2014/0293754.
Zimmerman; Scott et al; Apparatus and Method For Sharing Wifi Security Data In An Internet of Things (IOT) System; PG-Pub 2019/0191302.
Endo; Masato; Information Processing System, Information Processing Method, Information Processing Program; PG-Pub 2019/0197471.
Mirza; Momin; Bluetooth Internet of Things Sensor Network; PG-Pub 2017/0064491.
Knas; Michal; Wireless Transmission System to Determine Parking Lot Occupancy; Patent no. 9,711,048.
Palin; Arto; Method, Appparatus, and Computer Program Product for Creating An Authenticated Relationship Between Wireless Devices; Patent no. 9,473,941.
Xie; Guoxin; Systems and Methods for Implementing Bluetooth Low Energy Communications; PG-Pub 2015/0049871.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/14/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        /RODERICK TOLENTINO/Primary Examiner, Art Unit 2439